Citation Nr: 1730529	
Decision Date: 08/01/17    Archive Date: 08/11/17

DOCKET NO.  15-42 466	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for a left eyebrow scar.

2.  Entitlement to service connection for residuals of traumatic brain injury (TBI), to include short-term memory loss.

3.  Entitlement to service connection for an acquired psychiatric disability other than specific phobia, blood-injection type, as secondary to TBI.

4.  Entitlement to service connection for migraine as secondary to TBI.

5.  Entitlement to service connection for hay fever.

6.  Entitlement to service connection for left hip disability, to include as secondary to service-connected right knee disability.

7.  Entitlement to service connection for right hip disability, to include as secondary to service-connected right knee disability.

8.  Entitlement to a temporary total rating for right hip disability based on treatment necessitating convalescence, pursuant to 38 C.F.R. § 4.30.

9.  Entitlement to service connection for left ankle disability as secondary to service-connected right knee disability.

10.  Entitlement to service connection for bilateral pes planus.


ATTORNEY FOR THE BOARD

David A. Brenningmeyer, Counsel


INTRODUCTION

The appellant was a member of the Army National Guard of Oregon from June 1987 to June 1992.  His service included, among other things, a period of active duty for training (ACDUTRA) from June to September 1988.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.

For the reasons set forth below, this appeal is being REMANDED to the agency of original jurisdiction (AOJ).  VA will notify the appellant if further action is required on his part.


REMAND

In June 2017, the appellant was notified that he had been scheduled for a Board hearing in Washington, D.C., in July 2017, in accordance with his request.  A few weeks later, and more than two weeks prior to the hearing date, he contacted the Board and asked that the hearing be postponed and conducted via video-conference from his local RO in Portland, Oregon, due to family obligations.  His request is timely and good cause for the postponement has been shown.  38 C.F.R. § 20.704(c).  The request is granted.

For the reasons stated, this case is REMANDED for the following actions:

Schedule the appellant for a Board video-conference hearing at the RO in Portland, Oregon.  Notify him of the date and time of the hearing in accordance with 38 C.F.R. § 20.704(b).  A copy of the notice should be associated with the record.  After the hearing has been held, or if the appellant withdraws the request for hearing or fails to report, the case should returned to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These matters must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
V. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of this appeal.  38 C.F.R. § 20.1100(b) (2017).

